This is an appeal by each of the above named appellants from an adverse judgment in common law certiorari proceedings instituted in the circuit court of Seminole County by the appellee to have reviewed an order of the Commissioner of Agriculture, which order was made pursuant to proceedings held under Sections 596.13-.14, F.S. 1941, F.S.A. *Page 274 
The Commissioner's order was against the appellee "Fruit Company," with its principal place of business in Seminole County. Hearings upon the complaint against the "Fruit Company" were held in Polk and Orange Counties, but the order of the Commissioner was made in, and effective as if made in, Tallahassee, Leon County.
The proceedings were on the complaint of Sessions, of Orange County, and it will be assumed that the fruit involved was of Orange County.
The Commissioner made answer to the writ of certiorari and in his answer made a motion to quash the writ upon the ground that the circuit court of Seminole County was not the proper court for such review and that the circuit court of Polk or Leon County was the only proper and competent court for such review. The motion to quash was not granted.
The question presented is not strictly one of jurisdiction, but of venue. It was not waived by proceeding without objection.
If the suit had been directed to acts of the Commissioner occurring in Seminole County, then it might be that such county would be the proper venue, but such is not the case.
The Commissioner, through his representative, very properly held his hearings against the "Fruit Company" in the places more convenient to the witnesses but, when the hearings were completed, the order against the "Fruit Company" was effective as of Tallahassee, the seat of government, and Leon County is the proper venue for the review of acts done in Leon County.
The judgment appealed is reversed, with directions to sustain the motion to quash based on the ground that such court was not the proper court for such review.
THOMAS, C. J., ADAMS, J., and WISEHEART, Associate Justice, concur.